              CASE 0:20-cv-01610-JRT-LIB Doc. 1 Filed 07/20/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Christopher Faulkner, Sr.,
                                                  Court File No. _________________
                          Plaintiff,

 v.                                             NOTICE OF REMOVAL OF CIVIL
                                                ACTION FROM STATE COURT TO
 Farmers Union Industries, LLC,                       FEDERAL COURT
 d/b/a Northland Choice,

                          Defendant.


To:      The United States District Court For The District Of Minnesota.


         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Farmers Union Industries, LLC, d/b/a Northland Choice ("Defendant"), by its

attorneys, hereby gives notice of removal of the above-captioned matter from the District

Court for the Seventh Judicial District of the State of Minnesota, Stearns County, to the

United States District Court for the District of Minnesota. In support of this Notice of

Removal, Defendant states as follows:

         1.      On June 24, 2020, Plaintiff commenced the present lawsuit by effecting

service upon Defendant with a Summons and Complaint captioned Christopher Faulkner,

Sr. v. Farmers Union Industries, LLC d/b/a Northland Choice ("Complaint"). See

Summons and Complaint attached hereto as Exhibit A. The Complaint was captioned in

the District Court for the Seventh Judicial District of the State of Minnesota, Stearns




160581186.1
              CASE 0:20-cv-01610-JRT-LIB Doc. 1 Filed 07/20/20 Page 2 of 3




County. Exhibit A constitutes all process, pleadings and orders served upon the Defendant

to date in such action.

         2.    This Court is the United States District Court for Stearns County, Minnesota,

the district and division in which the state court action referred to in Paragraph 1 above is

captioned in the Complaint.

         3.    The United States District Court for the District of Minnesota has jurisdiction

over this action pursuant to 28 U.S.C. § 1331 because the Plaintiff alleges, among other

things, that Defendant violated the Family and Medical Leave Act, a federal statute giving

rise to a federal question under 28 U.S.C. § 1331. See Complaint at 6–7.

         4.    This action may be removed to this Court pursuant to 28 U.S.C. § 1441(a)

because, as set forth above, this Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1331, and this Court is the district and division "embracing where [the State Court]

action is pending." 28 U.S.C. § 1441(a).

         5.    This Notice of Removal is being filed within 30 days after receipt by Defendant

of a copy of the Summons and Complaint and is timely filed in accordance with 28 U.S.C.

§ 1446(b).

         6.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice will be promptly served

upon Plaintiff and filed with the Stearns County Court Administrator for the Seventh

Judicial District of the State of Minnesota.

         7.    This Notice of Removal does not waive any objections or defenses Defendant

may have to claims herein, including, but not limited to, any objections or defenses to



                                               2
160581186.1
              CASE 0:20-cv-01610-JRT-LIB Doc. 1 Filed 07/20/20 Page 3 of 3




jurisdiction, venue, failure to state a claim, preemption or any other defenses, all defenses

and objections being expressly preserved.

         8.    Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal is signed by

Defendant's counsel pursuant to Federal Rule of Civil Procedure 11. No previous Notice

of Removal has been filed in or made to this Court for the relief sought herein.

         WHEREFORE, Defendant respectfully requests that the action now pending against

it in the District Court for the Seventh Judicial District of the State of Minnesota, Stearns

County, be removed to the United States District Court for the District of Minnesota.


 Dated: July 20, 2020                               /s/ Daniel Oberdorfer
                                                 Daniel Oberdorfer (#233791)
                                                 50 South Sixth Street, Suite 2600
                                                 Minneapolis, MN 55402
                                                 Telephone: (612) 335-1500
                                                 Dan.oberdorfer@stinson.com

                                                 ATTORNEYS FOR DEFENDANT




                                             3
160581186.1
